                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


LOUIS M. MATHERNE                             *
                                                         CIVIL ACTION
VERSUS                                        *
                                                         No. 21-819
BP EXPLORATION &                              *
PRODUCTION, INC., ET AL.                                 SECTION J(2)
                                              *

Related to:    12-968 BELO                    *
               in MDL 10-2179


                                      ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge (Rec. Doc. 5),

and the failure of any party to timely file an objection to the Report and

Recommendation, hereby ACCEPTS the Report and Recommendation and adopts it

as its opinion in this matter. Accordingly,

      IT IS ORDERED that the BP Parties’ Motion to Dismiss (Rec. Doc. 4) is

GRANTED, and Plaintiff Louis M. Matherne’s complaint is DISMISSED

WITHOUT PREJUDICE to refiling once all BELO suit pre-conditions are met.

      New Orleans, Louisiana, this 2nd day of July, 2021.



                                                  __________________________________
                                                      United States District Judge
